tcmemo_2011_126 united_states tax_court sharon denise collier petitioner v commissioner of internal revenue respondent docket nos filed date sharon denise collier pro_se tammra s mitchell for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax tax for her taxable years and respectively the issues for decision are is petitioner entitled to dependency_exemption deduc- tions under sec_151 a for cl for her taxable_year and for jia and sjh for her taxable_year we hold that she is not is petitioner entitled to the child_tax_credit under sec_24 with respect to cl for her taxable_year and with respect to jia and sjh for her taxable_year we hold that she is not is petitioner entitled to the additional_child_tax_credit under sec_24 with respect to cl for her taxable_year and with respect to jia and sjh for her taxable_year we hold that she is not is petitioner entitled to the earned_income_tax_credit under sec_32 with respect to cl for her taxable_year and with respect to jia and sjh for her taxable_year we hold that she is not is petitioner entitled to head_of_household filing_status under sec_2 for her taxable_year we hold that she is not 1all section references are to the internal_revenue_code code in effect for each of the years at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petitions in these cases she resided in georgia in date petitioner married charlie frank collier sr mr collier senior and they were still married as of the time of the trial in these cases petitioner and mr collier senior have one child together charlie frank collier jr mr collier junior at the end of mr collier junior who was born in wa sec_21 years old mr collier junior has two children both of whom were born after cl who was born in and wa sec_11 years old at the end of is the son of sherry stevens ms stevens petitioner does not know who cl’s father is neither cl nor ms stevens is biologically related to petitioner or to petitioner’s husband mr collier senior jia was born in and wa sec_12 years old at the end of sjh was born in and was years old at the end of 2although petitioner and mr collier senior have been mar- ried since date they did not live together during at least a substantial portion of and the years at issue at least during petitioner received food stamps in a dollar amount that is not established by the record petitioner filed form 1040a u s individual_income_tax_return for her taxable_year return in that re- turn petitioner reported total income of dollar_figure and claimed dependency_exemption deductions for mr collier junior and cl head_of_household filing_status the child_tax_credit with respect to cl the additional_child_tax_credit with respect to cl and the earned_income_tax_credit with respect to mr collier junior and cl respondent issued to petitioner a notice_of_deficiency for her taxable_year notice in that notice respondent disallowed petitioner’s claimed dependency_exemption deduc- tion for cl child_tax_credit with respect to cl addi- tional child_tax_credit with respect to cl and earned_income_tax_credit with respect to cl 3mr collier senior did not file a tax_return for his tax- able year or 4in her return petitioner claimed that cl’s relation- ship to her was grandchild 5respondent acknowledged in the notice that mr collier junior is petitioner’s biological child and therefore her quali- fying child as defined in sec_152 respondent did not disallow in that notice the dependency_exemption deduction and the earned_income_tax_credit that petitioner claimed in her return with respect to him petitioner filed electronically form_1040 u s individual_income_tax_return for her taxable_year return in that return petitioner reported total income and adjusted_gross_income of dollar_figure and claimed dependency_exemption deductions for jia and sjh head_of_household filing_status the child_tax_credit with respect to jia and sjh the additional_child_tax_credit with respect to jia and sjh and the earned_income_tax_credit with respect to jia and sjh respondent issued to petitioner a notice_of_deficiency for her taxable_year notice in that notice respondent disallowed petitioner’s claimed dependency_exemption deduc- tions for jia and sjh head_of_household filing_status child_tax_credit with respect to jia and sjh additional_child_tax_credit with respect to jia and sjh and earned_income_tax_credit with respect to jia and sjh opinion petitioner has the burden of establishing that the respec- tive determinations in the notice and the notice are wrong see rule a 290_us_111 6in her return petitioner claimed that jia’s relation- ship to her was nephew and that sjh’s relationship to her was niece in support of her position with respect to each of the issues presented petitioner relies almost exclusively on her own testimony and to a lesser extent on the testimony of her husband mr collier senior we found petitioner’s testimony to be in certain material respects internally inconsistent inconsistent with certain other evidence in the record questionable conclu- sory vague puzzling uncorroborated and self-serving we are not required to and we shall not rely on the testimony of petitioner in order to establish her position with respect to each of the issues presented see eg 87_tc_74 we found the testimony of mr collier senior to be generally credible8 but not helpful to petitioner’s position with respect to each of those issues dependency_exemption deductions sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer 7in support of her testimony that jia is her nephew peti- tioner relies on a letter allegedly written by her sister both a redacted copy of that letter and an unredacted copy of that letter are part of the record in these cases the court admitted that unredacted copy into the record under seal assuming arguendo that the unredacted copy of the letter were written by petitioner’s sister we do not find that that letter supports petitioner’s contention that jia is her nephew the letter allegedly written by petitioner’s sister on which petitioner relies does not even appear to refer to jia whom petitioner claimed as her nephew and dependent in her return 8we found mr collier senior’s memory to be faulty at times sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child see sec_152 or a qualifying_relative see sec_152 we turn first to whether cl is her qualifying_child for petitioner’s taxable_year and each of jia and sjh is her qualifying_child for her taxable_year sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins as pertinent here for purposes of sec_152 an individual meets the age requirements if that individual is under age see sec_152 as pertinent here sec_152 provides that a person bears a relationship to the taxpayer for purposes of sec_152 if such individual is-- a a child of the taxpayer or a descendant of such a child or b a brother sister step- brother or stepsister of the taxpayer or a descendant of any such relative as pertinent here sec_152 defines the term child for purposes of sec_152 to mean either a son daughter stepson or stepdaughter of the taxpayer sec_152 the term stepdaughter in sec_152 is not defined in the code where as is the case here the statute does not define the word we generally interpret it by using its ordinary and common meaning 116_tc_87 fn ref omitted merriam-webster’s collegiate dictionary 11th ed defines the word stepdaughter to mean a daughter of one’s wife or husband by a former part- ner we address initially whether the relationship requirement in sec_152 is satisfied with respect to cl for peti- tioner’s taxable_year and with respect to each of jia and sjh for her taxable_year in her return petitioner claimed that cl is her grandchild in her return peti- tioner claimed that jia is her nephew and that sjh is her niece we have found that cl is the son of ms stevens that petitioner does not know who cl’s father is and that neither cl nor ms stevens is biologically related to petitioner or to mr collier senior petitioner’s husband we find no reliable evidence in the record that jia is petitioner’s nephew9 and that sjh is petitioner’s niece on the record before us we find that petitioner has failed to carry her burden of establish- ing that the relationship requirement in sec_152 is satisfied with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year we address next whether the principal-place-of-abode re- quirement in sec_152 is satisfied with respect to cl for petitioner’s taxable_year and with respect to each of jia and sjh for her taxable_year we find no reliable evidence in the record that cl resided with petitioner during any portion of and that each of jia and sjh resided with her during any portion of on the record before us we find that petitioner has failed to carry her burden of establishing that she and cl had the same principal_place_of_abode at any time during let alone for more than one-half of that year see sec_152 and that she and jia and she and sjh had the same principal_place_of_abode at any time during 9see supra note let alone for more than one-half of that year see id on the record before us we find that petitioner has failed to carry her burden of establishing that the principal-place-of-abode require- ment in sec_152 is satisfied with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year on the record before us we find that petitioner has failed to carry her burden of establishing that for her taxable_year a cl is her qualifying_child as defined in sec_152 and b that therefore he is her dependent as defined in sec_152 and that for her taxable_year a each of jia and sjh is her qualifying_child as defined in sec_152 and b that therefore each of them is her dependent as defined in sec_152 we turn now to whether cl is petitioner’s qualifying_relative for her taxable_year and each of jia and sjh is her qualifying_relative for her taxable_year sec_152 defines the term qualifying_relative as follows sec_152 dependent defined d qualifying_relative --for purposes of this section-- in general --the term qualifying rela- tive means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calen- dar year in which such taxable_year be- gins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individ- ual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins as pertinent here sec_152 provides that for purposes of sec_152 an individual bears a relation- ship to the taxpayer if that individual is a a child or descendant of a child e a son or daughter of a brother or sister of the taxpayer or h an individual other than an individual who at any time during the taxable_year was the spouse determined without regard to sec_7703 of the tax- payer who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household we address initially whether the relationship requirement in sec_152 is satisfied with respect to cl for peti- tioner’s taxable_year and with respect to each of jia and sjh for her taxable_year we have found that cl is the son of ms stevens that petitioner does not know who cl’s father is and that neither cl nor ms stevens is biologically related to petitioner or to mr collier senior petitioner’s husband see sec_152 we have further found that there is no reliable evidence in the record establishing that jia is peti- tioner’s nephew and that sjh is petitioner’s niece see sec_152 we have also found that petitioner has failed to carry her burden of establishing that she and cl had the same principal_place_of_abode at any time during and that she and jia and she and sjh had the same principal_place_of_abode at any time during see sec_152 on the record before us we find that petitioner has failed to carry her burden of establishing that the relationship requirement in sec_152 is satisfied with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year we address next whether the support requirement in sec_152 is satisfied with respect to cl for petitioner’s taxable_year and with respect to each of jia and sjh for her taxable_year in order to prove that that requirement is satisfied petitioner must establish the total amount of support from all sources provided a during to cl and b during to each of jia and sjh and that petitioner provided a during over one-half of that total amount for cl and b during over one-half of that total amount for each of jia and sjh see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year in question must be shown by competent evidence blanco v commissioner supra pincite where the total amount of support provided to a child during the year in question is not shown and may not reasonably be inferred from competent evidence it is not possi- ble to find that the taxpayer contributed more than one-half of that child’s total support id pincite 31_tc_1252 we find no reliable evidence in the record establishing the total amount of any support that petitioner provided a during to cl and b during to each of jia and sjh and the total amount of support from all sources provided a during to cl and b during to each of jia and sjh nor did petitioner proffer any evidence from which we might infer the total amount of support from all sources provided during to cl and during to each of jia and sjh on the record before us we find that petitioner has failed to carry her burden of establishing that the support requirement in sec_152 is satisfied with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year on the record before us we find that petitioner has failed to carry her burden of establishing a that cl is her quali- fying relative as defined in sec_152 for her taxable_year and b that therefore he is her dependent as defined in sec_152 and a that each of jia and sjh is her qualifying_relative as defined in sec_152 for her tax- able year and b that therefore each of them is her depend- ent as defined in sec_152 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled under sec_151 to dependency_exemption deductions for cl for her taxable_year and jia and sjh for her taxable_year child_tax_credit sec_24 provides a credit with respect to each quali- fying child of the taxpayer as pertinent here sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age 10the parties agree that at all relevant times each of cl continued we have found that petitioner has failed to carry her burden of establishing that cl is her qualifying_child as defined in sec_152 for her taxable_year and that each of jia and sjh is her qualifying_child as defined in that section for her taxable_year on the record before us we find that petitioner has failed to carry her burden of establishing that cl is her qualifying_child as defined in sec_24 for her taxable_year and that each of jia and sjh is her qualifying_child as defined in that section for her taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled to the child care tax_credit under sec_24 with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year additional_child_tax_credit the child_tax_credit provided by sec_24 may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 continued jia and sjh was under years old sec_24 makes a portion of the credit known as the addi- tional child_tax_credit refundable we have found that petitioner has failed to carry her burden of establishing that she is entitled to the child_tax_credit under sec_24 with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled to the additional_child_tax_credit under sec_24 with respect to cl for her taxable_year and with respect to each of jia and sjh for her taxable_year earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax liabilitydollar_figure as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 as pertinent here sec_32 11the amount of the credit is determined on the basis of percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualify- ing children see sec_32 the credit is also subject_to a limitation based on adjusted_gross_income see sec_32 see also infra note defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 we have found petitioner has failed to carry her burden of establishing that cl is her qualifying_child as defined in sec_152 for her taxable_year and that each of jia and sjh is her qualifying_child as defined in that section for her taxable_year on the record before us we find that petitioner has failed to carry her burden of establishing that cl is her qualifying_child as defined in sec_32 for her taxable_year and that each of jia and sjh is her qualifying_child as defined in that section for her taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled to the earned_income_tax_credit under sec_32 with respect to cl for her taxable_year on that record we find that petitioner has failed to carry her burden of establishing that she is an eligible_individual as defined in sec_32 for her taxable_year dollar_figure 12see supra note 13petitioner does not claim that she is an eligible individ- ual as defined in sec_32 for her taxable_year even if she had made that claim the record is devoid of evidence establishing petitioner’s age before the end of as a result petitioner has failed to carry her burden of estab- lishing that she satisfies the age requirements of sec continued on the record before us we find that petitioner has failed to carry her burden of establishing that she is entitled to the earned_income_tax_credit under sec_32 with respect to each of jia and sjh for her taxable_year head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be consid- ered a head of a household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 continued c a ii ii which she must satisfy among other require- ments in order to qualify as an eligible_individual as defined in sec_32 assuming arguendo that petitioner were an eligible_individual as defined in sec_32 for her taxable_year she nonetheless would not be entitled to the earned_income_tax_credit for that year that is because petitioner reported in her return adjusted_gross_income of dollar_figure sec_32 completely phases out the earned_income_tax_credit for the taxable_year for an eligible_individual who has no qualifying children does not file a tax_return using married_filing_jointly filing_status and has adjusted_gross_income of dollar_figure or more see revproc_2007_66 sec_3 2007_2_cb_970 we have found that petitioner has failed to carry her burden of establishing that each of jia and sjh is her qualifying_child as defined in sec_152 for her taxable_year we have also found that petitioner has failed to carry her burden of establishing that she is entitled under sec_151 to a dependency_exemption deduction for each of jia and sjh for her taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled to head_of_household filing_status under sec_2 for her taxable_year we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decisions will be entered for respondent
